Citation Nr: 0030523	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-13 803	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an increased rating for the service-connected 
hypertension, currently evaluated as 10 percent disabling.




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel







INTRODUCTION

The veteran served on active duty from October 1969 to 
January 1972.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
RO.  

The veteran failed to appear at a hearing before a Hearing 
Officer at the RO scheduled in August 1999, at his request.  



REMAND

Service connection is in effect for hypertension, currently 
evaluated as 10 percent disabling under Diagnostic Code 7101.

The most recent VA examination was conducted in November 
1998.  The examiner noted that hypertension was under fair 
control at that point without evidence of end-organ damage 
noted.  

In February 1999, the veteran reported that he was under 
treatment at a VA mental health clinic for hypertension.  In 
March 1999, he indicated that he was taking increased 
medication for hypertension.  

The Board finds in this regard that the medical evidence of 
record, including the most recent VA examination, was 
inadequate for the purpose of evaluating the service-
connected hypertension.  Because it does not include 
sufficient detail for rating the disabilities at issue; 
further examination should be conducted on remand. 38 C.F.R. 
§ 4.2 (1999).  

In addition, all pertinent treatment records should be 
obtained for review.  

The Board notes that effective on January 12, 1998, the 
rating schedule criteria for evaluating diseases of the 
arteries and veins, were changed.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In an August 1999 rating decision, the RO granted entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) and assigned a 50 percent evaluation effective on 
February 25, 1999.  In September 1999, the veteran filed a 
timely Notice of Disagreement (NOD) with the evaluation for 
the service-connected PTSD.  A careful review of the claims 
file shows that a Statement of the Case was not issued in 
response to the NOD.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with an RO decision and the RO failed 
to issue a Statement of the Case, the Board should remand, 
not refer, the issue to the RO for issuance of an SOC.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for service-connected 
hypertension since November 1997.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2. The RO should schedule the veteran for 
a VA examination to determine the current 
severity of the service-connected 
hypertension.  All indicated tests must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner's report should provide all 
current complaints, clinical findings and 
diagnoses referable to hypertension.  The 
examiner should evaluate and report on 
the veteran's current hypertension in 
terms of both the old and new diagnostic 
criteria of Diagnostic Code 7101.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  The RO should furnish the veteran a 
Statement of the Case as to the propriety 
of the initial evaluation assigned for 
the service-connected PTSD.  All 
appropriate development should be taken 
in this regard.  

4.  After the development requested 
hereinabove has been completed, the RO 
should again review the veteran's claim, 
to include consideration of both the old 
and new diagnostic code criteria 
pertaining to hypertension.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 5 -


